10 N.Y.3d 919 (2008)
In the Matter of DAVID F. JUNG, as Judge of the Family Court, Fulton County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Court of Appeals of the State of New York.
Submitted June 23, 2008.
Decided June 25, 2008.
Motion by Fulton County Bar Association for leave to file a brief amicus curiae on the request for review herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.